             Case 1:21-cv-00468-KRS Document 7 Filed 08/26/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


SHAWN BELLISTRI,

                Plaintiff,
       vs.                                            CIV No. 1:21-00468-KRS

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,

                Defendant.
                              ORDER GRANTING EXTENSION

       THIS MATTER having come before the Court upon Defendant’s Unopposed Motion for

Extension of Time to File the Electronic Certified Administrative Record and Answer to

Plaintiff’s Complaint, it being stated that Plaintiff concurs in the granting of the motion, the

Court having read the motion and being fully advised in the premises finds that there is good

cause for granting the motion.

       IT IS THEREFORE ORDERED that Defendant is granted through October 25, 2021, to

file his answer or otherwise respond to Plaintiff’s Complaint.




                                               ___________________________________
                                               KEVIN R. SWEAZEA
                                               United States Magistrate Judge

SUBMITTED AND APPROVED BY:

Electronically submitted
M. THAYNE WARNER
Special Assistant United States Attorney

Electronically approved
HELEN LAURA LOPEZ
Attorney for Plaintiff
